EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Cannon on September 9, 2021.
The application has been amended as follows: 
16. (Currently amended) A foldable sofa-bed, comprising: 
a base having a cavity; 
a bed with a seat section and a subseat section, each of the seat section and the subseat section including a cushion and an underlying panel; and In re: Marcus L. Murphy Application No.: 15/668,066 Filing Date: August 3, 2017 Page 4 of 9 
a bed folding mechanism attached to the base, subseat and seat, the bed folding mechanism configured to move the bed between a folded position, in which the seat and subseat sections are generally horizontally disposed and positioned in vertically stacked relationship in the cavity of the base, with the seat and subseat cushions facing upwardly, and an unfolded position, in which the seat and subseat sections are horizontally disposed and aligned to form a sleeping surface; 
wherein in moving from the unfolded position to the folded position, the subseat section moves forwardly relative to the base; and 
fully extended position and a retracted position under the seat section; 
wherein the leg folding mechanism includes a brace directly pivotally attached to the leg and to the seat section and a leg extension link that is directly pivotally attached to the leg and to the seat section, the leg extension link being oriented generally vertically in the fully extended position; 
wherein the leg folding mechanism is coupled to the folding mechanism, such that the folding mechanism drives the leg to the extended position when the bed is in the unfolded position and to the retracted position when the bed is in the folded position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 			Applicant’s arguments, see pages 5-8 of the Remarks filed August 4, 2021, are persuasive. Regarding claim 1, Rachbauer does not teach, “front and rear subseat swing links directly pivotally attached to the base and to the subseat section; front and rear seat links pivotally attached to the base and to the seat section; and a tying link directly pivotally attached to one of the front and rear subseat swing links and one of the front and rear seat swing links”. Regarding claim 16, Rachbauer in view of Rogers does not teach, “wherein the leg folding mechanism includes a brace directly pivotally attached to the leg and to the seat section and a leg extension link that is directly pivotally attached to the leg and to the seat section, the leg extension link being oriented generally vertically in the fully extended position”. Furthermore, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/9/2021